No.   91-257

            IN THE SUPREME COURT OF THE STATE OF MONTANA




LINDA R. WARBURTON,
            Plaintiff and Respondent,                CLERK OF SUQRER~IE O U ~ ~
                                                                      C
                                                        STATE OF MONlkiliA
     -VS-

VET'S CLUB and BOARD OF LABOR APPEALS OF THE MONTANA DEPARTMENT OF
LABOR & INDUSTRY,
            Defendants and Appellants.



APPEAL FROM:     District Court of the Twelfth Judicial District,
                 In and for the county of Hill,
                 The Honorable John Warner, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Daniel B. McGregor; Department             of   Labor       and
                 Industry, Helena, Montana.
            For Respondent:
                 Cregg W. Coughlin; Altman    &   Boucher, Havre, Montana.


                              Submitted on briefs:     September 19, 1991

Filed:
Chief Justice J. A . Turnage delivered the Opinion of the Court.
      Vet's club and Board of Labor Appeals of the Montana Depart-
ment of Labor   &   Industry (collectively referred to as the Defen-
dants) appeal a March 12, 1991 memorandum and order of the Twelfth
Judicial District of Hill County, Montana, which held that Linda R.
Warburton, a former employee of Vet's Club, was entitled to
unemployment insurance benefits because she voluntarily left her
employment due to her personal illness of alcoholism. We affirm on
other another ground.
      We rephrase the issue on appeal:
      Does the record support by substantial evidence that Warburton
voluntarily left her employment at Vet's       Club for good cause
attributable to her place of employment, which entitled her to
unemployment insurance benefits?


      This Court takes judicial notice of State v. Warburton, Hill
County Cause No. DC-90-004 (Twelfth Judicial Dist. Ct. 1990), a
related action to this case.
      Vet's Club, a bar located in Havre, Montana, employed Linda R.
Warburton (Warburton) as a bartender from 1987 to 1990. On January
12,   1990, Warburton     finished her work   shift, consumed   some
alcoholic beverages, went home, pointed a rifle at her husband, and
threatened to shoot him. Warburton's husband telephoned the police
for assistance.      On February 21, 1990, Warburton was charged by

                                   2
information with the offense of felony assault under 5            45-5-

202 (2) (b), MCA.

      On February 23, 1990, Warburton filed with Montana Department
of   Labor   and    Industry, Unemployment   Insurance Division     (the
Department) a claimant's voluntary quit statement for the purpose
of obtaining unemployment insurance benefits.      This statement was
a pre-printed form that Warburton completed and signed.      On this
pre-printed    form, Warburton checked the appropriate box that
indicated that she quit her employment at Vet's Club Il[f]or
personal reasons only. 'I     Under this response, she explained, "I
had to quit work at the Vets because I can't work or go into bars
until the law says I can. I have to wait for [a] court date    so   the
judge can tell me when I can go back to work in bars because of a
Felony I did on 1/12/90."
        On March 13, 1990, the Department rejected Warburton's claim
for unemployment insurance benefits because she voluntarily left
her employment for personal reasons.     Warburton immediately filed
with the Department a request for non-monetary redetermination. On
this request for non-monetary redetermination, Warburton stated
among other reasons that she had to quit her job because she could
"not work in a bar or around alcohol."
      On March 20, 1990, Warburton executed an acknowledgment of
waiver of rights by plea of guilty regarding the felony assault
charge. On March 27, 1990, the District Court sentenced Warburton

                                   3
to a deferred sentence of three years imprisonment for the offense
of felony assault conditioned in part on the following:
     2. That during the course of the deferment, [Warburton]
     shall not drink any intoxicants nor use dangerous drugs,
     nor frequent any place where intoxicants are the chief
     item of sale.
     On April 16, 1990, an appeals referee of the Department's
Legal Services Division conducted a telephonic hearing regarding
Warburton's request for non-monetary redetermination. On April 17,
1990, the appeals referee sustained the Department's earlier
decision finding that the circumstances surrounding Warburton's
loss of employment constituted a "constructive quit" without good
cause attributable to her employment.
     On April 25, 1990, Warburton appealed the appeals referee's
decision to the Board of Labor Appeals. On June 7, 1990, the Board
of Labor Appeals adopted the appeals referee's findings.

     On July 17, 1990, Warburton petitioned the District Court for
judicial review of the Board of Labor Appeal's decision, and on
December 20, 1990, filed an amended petition for judicial review.
On March 12, 1991, the District Court reversed the Board of Labor
Appeal's decision holding that certain findings of fact adopted by
the Board of Labor and made by the appeals referee were clearly
erroneous.   The District Court held that Warburton is entitled to
unemployment insurance benefits because she voluntarily left her




                                 4
employment at Vet's Club due to her personal illness of alcoholism.
From this decision the Defendants appeal.


     Does the record support by substantial evidence that Warburton
voluntarily left her employment at Vet's Club for good cause
attributable to her place of employment, which entitled her to
unemployment insurance benefits?
     The standard of review applied by this Court for findings of
fact of the Department's Board of Labor Appeals is whether the
findings are supported by substantial evidence.     Section 39-51-
2410(5), MCA; see also Zimmer-Jackson Assoc., Inc.     v. Dep't of
Labor and Industry (1988), 231 Mont. 357, 360, 752 P.2d 1095, 1097.
The standard of review for conclusions of law is whether the court
correctly interpreted the law.     Steer, Inc. v. Dep't of Revenue
(1990), 245 Mont. 470, 474, 803 P.2d 601, 603.

     Here, the District Court after reviewing the record held and
we agree that no evidence existed in the record to support the
finding that Warburton involuntarily left her employment at Vet's
Club. For a reason other than the reason relied on by the District
Court, we affirm the finding that Warburton voluntarily left for
good cause.
     The District Court held that Warburton was entitled to
unemployment benefits because she voluntarily left her employment
at Vet's Club due to her personal illness of alcoholism under 5 39-

                                   5
51-2302(2), MCA.     We disagree.   We hold that Warburton is entitled
to unemployment insurance benefits because she voluntarily left her
employment for good cause attributable to her employment.
        Section 39-51-2302(1), MCA, provides:
     (1) An individual shall be disqualified for benefits if
     he [or she] has left work without good cause attributable
     to his [or her] employment.
     Administrative Rule of Montana 24.11.457 provides in pertinent
part:
        (1)   A claimant has left work with good cause attribut-
              able to employment if:
        (a) compelling reasons arising from the work environment
        caused the claimant to leave:
        Here, Warburton voluntarily left her employment as a bartender
at Vet's Club because of the court order prohibiting her to
frequent bars.      We hold that this provision of the court order
serves as a compelling reason for her to leave her employment under
Administrative Rule of Montana 24.11.457(1)(a).      We therefore hold
that Warburton voluntarily left her employment at Vet's Club for
good cause attributable to her employment due to the court order
prohibiting her to frequent bars.
        Warburton was faced with a choice of returning to work as a
bartender serving intoxicants to patrons of Vet's Club, a place
where intoxicants are the chief items of sale.        By returning to

work at Vet's Club, she would violate the District Court's order
deferring her sentence and thereby would face being sentenced for

                                    6
felony assault with the possibility of serving not more than ten
years in the state prison and a fine of $50,000. Warburton's other
choice was to leave work at Vet's Club. We hold that Warburton had
a compelling reason arising from her work environment at Vet's Club
to leave such work.
     The District Court shall enter an order that Linda R.
Warburton is entitled to unemployment insurance benefits from the
date she received her deferred sentence, March 27, 1990, because of
the termination of her employment at Vet's Club.    The amount and
duration of such benefits are subject to applicable fact and law.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                 7
We concur:




             I




                 8
                                       November 13, 1991

                                 CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Daniel B. McGregor
Dept. of Labor & Industry
P.O. Box 1728
Helena, MT 59624

Cregg W. Coughlin
Altman & Boucher
P.O. Box 268
Havre, MT 59501

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA